DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 16/539,850, filed on 08/13/2019, are currently pending and have been examined. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2018/0338298 A1, “Pan”).
	
	
	Regarding claims 1, 8, and 15, Pan discloses predictive location selection transportation optimization system and teaches: 

A system comprising: (A network computer system is provided herein that manages an on - demand network - based service linking available service providers with service requesters throughout a given region ( e . g . , a metroplex such as the San Francisco Bay Area ) - See at least ¶ [0009])

at least one processor; and (Furthermore , one or more aspects described herein may be implemented through the use of instructions that are executable by one or more processors - See at least ¶ [0028])

a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the system to: (These instructions may be carried on a computer-readable medium…Examples of computer-readable media include permanent memory storage devices, such as hard drives on personal computers or servers. Other examples of computer storage media include portable storage units, such as CD or DVD units, flash or solid state memory (such as carried on many cell phones and consumer electronic devices) and magnetic memory. Computers, terminals, network-enabled devices (e.g., mobile devices such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable media  - See at least ¶ [0028])

identify, for a transportation request associated with a request location, one or more intersection points within a request radius of the request location; (the network computer system locates the service providers in response to receiving a destination for a transportation service from the user. In addition, the network computer system selects predefined service areas, such as sets of corners at intersections, within a threshold distance or travel time from the position of the user - See at least ¶ [0016])

determine, for an intersection point of the one or more intersection points within the request radius, a set of door points within an intersection radius of the intersection point; (The location selector 132 scores each intersection for each driver and aggregates the driver scores to select one of the predefined service areas as an optimal area to use as a pickup location once the user 210 submits a service request; According to some examples, the user 210 can indicate to the network computer system 100 that the user 210 is willing to travel to an area that a location selector 132 suggests as a good pickup location . The user 210 may indicate specific preferences (e.g., a willingness to walk a maximum distance, such as two city blocks or willingness to incur more expense by having a shorter walking distance to the user's destination), by opting in or agreeing to an option via a user interface of the service requester application. In the example of FIG . 2, intersections A-F represent the predefined service areas within the specific preferences (e.g., maximum walking distance) the user 210 set; In addition to identifying a driver, components of the request processing server 130 can select a specific corner or side of the road near the intersection to use as the pickup location - See at least ¶ [0036], [0037], [0049] and Fig. 2)

filter out one or more door points from the set of door points that are within a threshold distance of another door point (The locations, A, B, C, D, E, and F are separated by a block, i.e., a threshold distance - See at least Fig. 2) to determine one or more potential pickup locations; (rather than selecting the service location based on a current best match provider or location, the location selector 132 can select, i.e., filter, a service location or area where the user 210 has the highest probability of matching with a service provider at a future time (i.e., a time when the user 210 is predicted to submit a service request to the network computer system 100 ). That is, of intersections A-F, which intersection should the user 210 walk towards to get a ride to the destination - See at least ¶ [0039])

determine, from the one or more potential pickup locations, a pickup location for the transportation request based on locations of available transportation providers; and (The location selector 132 scores each intersection for each driver and aggregates the driver scores to select one of the predefined service areas as an optimal area to use as a pickup location once the user 210 submits a service request - ¶ [0036])

provide, for display on a requester device, a pickup location interface including an indication of the pickup location. (Upon making the request, the user's computing device can display the directions to the service location while the network computer system identifies a service provider from the candidate service providers to provide service at the preselected service location - See at least ¶ [0021])

	Regarding claims 3, 10, and 17, Pan further teaches:

identifying a venue within the request radius of the request location; and (the probability scorer 350 can determine the probability of a provider being available at a service area based on historical availability data around the service area. Certain areas are poorly suited for picking up passengers due to high traffic, crowds, street layouts, etc. ( e.g., popular tourist spots or subway stations) - See at least ¶ [0063])

filtering out the one or more door points from the set of door points based on a threshold venue distance. (The probability scorer 350 can take advantage of historically-compiled map data identifying which areas of a city are more challenging for providers to pick up passengers. In one example, the map data divides the city into grids and assigns probability weights to each of the grid points based on the difficulty of using a pickup location in that area - See at least ¶ [0063])

	Regarding claims 5, 12, and 19, Pan further teaches:

determining selection scores for the set of door points based at least in part on previous pickup locations, wherein a selection score indicates a probability of selecting a corresponding door point as a potential pickup location. (For each of the nearby providers, the network computer system determines a probability of the provider being available at each of the predefined service areas at a time when the user is expected to request service. The network computer system can base the probability of a provider being available at a service area on a number of factors including the travel speed for the provider, distance of the provider to the service area, a directional heading of the provider, the destination specified by the user, a deviation between the directional heading for the provider and a heading towards the destination, a number of people in the provider's vehicle ( i.e., other passengers in a ride-pooling service), a prediction that the provider receives another service request before the user requests service, and historical availability data for a region around the service area - See at least ¶ [0084])

	Regarding claims 6, 13, and 20, Pan further teaches:

accessing a map database that includes street metadata; (the location selector 132 stores data for predefined service areas and service locations in one or more database systems, such as location datastore 142 - See at least ¶ [0035])

determining acceptability scores for the set of door points based on the street metadata; (The location selector 132 can also select the service location prior to receiving a service request from the user. In one aspect, in response to the user inputting a destination for a transportation service, the location selector 132 determines the specific service location or a more general service area (e.g., an intersection of roads), which may be where the user has the highest probability of matching with a service provider upon submit - See at least ¶ [0032])

identifying at least one door point of the set of door points with an acceptability score that fails to satisfy a threshold acceptability score; and (the location selector 132 determines the specific service location or a more general service area (e.g., an intersection of roads), which may be where the user has the highest probability of matching with a service provider upon submit - See at least ¶ [0032])


filtering out the at least one door point based on the acceptability score failing to satisfy the threshold acceptability score. (the location selector 132 determines the specific service location or a more general service area (e.g., an intersection of roads), which may be where the user has the highest probability of matching with a service provider upon submit - See at least ¶ [0032])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, as applied to claims 1, 8, and 15, in view of (H3: Uber’s Hexagonal Hierarchical Spatial Index, “Uber”).

	Regarding claims 2, 9, and 16, Pan further discloses:

generating a [grid] defined by one or more nodes of road segments; (The probability scorer 350 can take advantage of historically-compiled map data identifying which areas of a city are more challenging for providers to pick up passengers. In one example, the map data divides the city into grids and assigns probability weights to each of the grid points based on the difficulty of using a pickup location in that area - See at least ¶ [0063] and Fig. 2)

and filtering out door points from the set of door points that are within the [grid]. (In one aspect, a location selection engine 355 selects the service area with the highest probability score - See at least ¶ [0066])

	Pan does not explicitly teach generating a polygon defined by one or more nodes of road segments. However, Uber discloses a hexagonal hierarchical spatial index and discloses: 

generating a polygon defined by one or more nodes of road segments; (We use a grid system to bucket events into hexagonal areas, in other words, cells. Data points are bucketed into hexagons and can be written using the hexagonally bucketed data. For example, we calculate surge pricing by measuring supply and demand in hexagons in each city that we serve. These hexagons form the basis for our analysis of the Uber marketplace - See at least pg.3 and Fig.2)

	In summary, Pan discloses dividing the city into grids and assigns probability weights to each of the grid points based on map data. Pan further discloses that the service areas are filtered based on a probability score assigned to them. Pan does not explicitly disclose that the grid is a polygon. However, Uber discloses hexagonal hierarchical spatial index and teaches that a grid system may include a grid built from hexagonal areas, i.e., polygons. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the predictive location selection transportation optimization system of Pan to provide for hexagonal grid, as taught in Uber, to minimize the quantization error introduced when users move through a city. (At Uber ¶ pg. 3)	

	Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, as applied to claims 1, 8, and 15, in view of Marco et al. (US 2018/0322420 A1, “Marco”).

	Regarding claims 4, 11, and 18, Pan does not explicitly teach determining, based on an event schedule associated with the venue, that an event is taking place at the venue; and filtering out the one or more door points from the set of door points based on determining that the event is taking place. However, Marco discloses system and method for reserving drivers with minimum fare offers and navigating drivers to service transportation requests and teaches:

determining, based on an event schedule associated with the venue, that an event is taking place at the venue; and (An entry in event data 332 may include any suit able information about an event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated start time of the event, an estimated end time of the event, i.e., a schedule - See at least ¶ [0064])

filtering out the one or more door points from the set of door points based on determining that the event is taking place. (An entry in event data 332 may include any suit able information about an event , such as…passenger pickup locations associated with the event (e.g., one or more ideal locations for drivers to pick up passengers that attended the event - see at least ¶ [0064])

	In summary, Pan discloses determining pickup locations with respect to areas that may have events at venues, e.g., subway or tourist location. Pan does not explicitly disclose determining, based on an event schedule associated with the venue, that an event is taking place at the venue; and filtering out the one or more door points from the set of door points based on determining that the event is taking place. However, Marco discloses system and method for reserving drivers with minimum fare offers and navigating drivers to service transportation requests and teaches determining a schedule of an event and ideal pickup locations for people that attended the event. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the predictive location selection transportation optimization system of Pan to provide for hexagonal grid, as taught in Uber, to minimize the quantization error introduced when users move through a city. (At Uber ¶ pg. 3)	

	Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, as applied to claims 1 and 8 in view of Tumuluru et al. (US 2020/0208999 A1, “Tumuluru”).

	Regarding claims 7 and 14, Pan does not explicitly teach identifying, from the one or more intersection points within the request radius, a given intersection point that is within a threshold distance of an incompatible road; and filtering out door points within an intersection radius of the given intersection point. However, Tumuluru discloses suggesting pickup locations for transport service coordination and teaches:

identifying, from the one or more intersection points within the request radius, a given intersection point that is within a threshold distance of an incompatible road; and (In FIG. 5C, only pickup locations that were previously determined to be nearby pickup locations are illustrated. Further, navigable pickup locations are illustrated with a " • " and non-navigable pickup locations are illustrated with a “ x ”. Thus, navigable pickup locations are located on navigable road segments and non-navigable pickup locations are located on non-navigable road segments - See at least ¶ [0060] and 5B-5C)

filtering out door points within an intersection radius of the given intersection point. (PLD module 220 determines 408 a set of addressed matched road segments from the set of navigable road segments. PLD module 220 accesses the location name for each road segment from system datastore 230 and compares the accessed location name to the location name of the requestor location. PLD module 220 applies an address matching filter to determine address matched road segments - See at least ¶ [0062])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the predictive location selection transportation optimization system of Pan to provide for suggesting pickup locations for transport service coordination, as taught in Tumuluru, to determine and suggest a pickup location more efficiently and more robustly than traditional pickup location determination and suggestion algorithms. (At Tumuluru ¶ [0025])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662